DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 6/23/22 is acknowledged. Claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreasson US 3845795.
 	Andreasson discloses:
 	1. A human-powered air pump comprising: an expandable/collapsible first chamber body delimiting a first internal space and configured to limit expansion thereof to a first volumetric size (1 in Fig 1, 14 in Fig 4), said first chamber body having an intake opening by which air is admissible to said first internal space from an external environment outside the air pump (see Fig 2), and an outlet (19 in Fig 4) from said first chamber body that is of smaller size than said intake opening and is situated distally therefrom; an expandable/collapsible second chamber body delimiting a second internal space and configured to limit expansion thereof to a second volumetric size of lesser expanse than said first volumetric size (15 in Fig 4); an airflow path leading into the second internal space from said first internal space via the outlet of the first chamber (19, 20 in Fig 4); a one-way valve (10 in Fig 10) operably installed in said airflow path and configured to allow airflow between the first and second internal spaces in only a downstream direction from said first internal space to said second internal space; and a pump outlet configured to receive air from the second internal space, and connectable to an inlet of an inflatable object to feed air thereto from said second internal space (12 in Figs 1 and 10, and 13 in Fig 1).  
 	3. The air pump of claim 1 further comprising a second one-way valve (11 in Fig 10) operably installed between the second chamber and the pump outlet and configured to allow airflow between the second internal space and the pump outlet in only said downstream direction.  
 	4. The air pump of claim 1 further wherein the pump outlet comprises an outlet hose (12 in Figs 1 and 10) configured for connection to the inlet of the inflatable object (see 13 in Fig 1) to route air thereto from the second internal space.  
 	5. The air pump of claim 4 wherein the pump outlet further comprises an adapter (13 in Fig 1) on said outlet hose by which connection is made of said outlet hose to the inlet of the inflatable object.  
 	6. The air pump of claim 3 wherein the pump outlet comprises a hose (12 in Fig 10) connected to the second one- way valve to receive air from the second internal space through the second one-way valve.  
	7. The air pump of claim 6 wherein the pump outlet further comprises an adapter (13 in Fig 1) installed at an end of said hose opposite the second one-way valve.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreasson US 3845795 in view of Murray US 5145338.
  	Regarding claim 2, Andreasson does not disclose a connecting hose connected between the first and second chambers to pass air therebetween in the downstream direction through said one-way valve.  
 	In Figs 15C and 18, Murray discloses a hose (104 in Fig 15C) connected between a first (10) and a second chamber (23 to pass air therebetween in the downstream direction through a one-way valve (21, 130).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a hose to the connect the first and second chambers of Andreasson, as taught by Murray, to gain the benefit of allowing the second chamber to easily be moved and placed relative to the first chamber.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreasson US 3845795 in view of Hurt US 2423890.
 	Andreasson does not disclose the limitations of claim 8.
 	Hurt discloses wherein the first chamber body comprises flexible sheeting (14) that delimits the intake opening at one end of said sheeting, and a member (15) of greater stiffness than said flexible sheeting that is attached to said sheeting at said end thereof to border said intake opening and enable closure of the intake opening by rolling of said flexible sheeting about said member (see e.g. Figs 1-3).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the stiffening strips of Hurt in the system of Andreasson to gain the benefit of facilitating rolling the edge of the bag to expel air therefrom as shown in Figs 1-3 and col 2 lines 27-50.

 	Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreasson US 3845795 in view of Frayne US 20170292511.
 	Andreasson does not disclose the imitations of claims 9-10.
 	Frayne discloses:
 	Claim 9: a one-way intake valve (see 112 in e.g. Figs 1-4) installed in the first chamber body adjacent the intake opening thereof.  
 	Claim 10: wherein said one-way intake valve comprises a tubular member (see e.g. Fig 2B) that is formed of flexible sheeting and has an outside edge situated adjacent the intake opening (see e.g. Fig 1), an inside edge situated further from said intake opening (see e.g. Fig 2A), and two opposing side edges (edges connecting 116 and 118) running from said outside edge to said inside edge, wherein said outside edge is seamed over a full length thereof to an interior of the first chamber body (see e.g. Fig 1), and said two opposing side edges are also seamed to said interior of the first chamber body over at least a partial length of said two opposing side edges (see e.g. Fig 1 wherein the side edges are seamed at the top which is at least a partial length).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the stiffening strips of Hurt in the system of Andreasson to gain the benefit of facilitating rolling the edge of the bag to expel air therefrom as shown in Figs 1-3 and col 2 lines 27-50.

 	Andreasson does not disclose the imitations of claims 11-14.
 	Frayne discloses:
 	Claim 11: a leash (132) connected to a portion of the air pump, and arranged for additional connection (via 130) of the leash to the inflatable object to anchor the inflatable object to the air pump.  
 	Claim 12: said leash is secured, directly or indirectly, to the first chamber body (132).  
 	Claim 13: said leash is connected to the first chamber body at or proximate an end thereof opposite the intake opening (see Fig 1).  
 	Claim 14: wherein the leash has a coupler thereon (130) for coupling to the inflatable object.  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the leash of Frayne in the system of Andreasson to gain the benefit of facilitating attaching to the pump to other objects or the benefit of restraining the to a loop as taught by Frayne in 0065. 

 	Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreasson US 3845795 as evidenced by Huang US 20210361054 in view of Mitchell US 5692836. 
 	Andreasson does not disclose the imitations of claims 15-17.
 	Huang provides evidence that an inflation bag is also known to be used as a storage bag (see Fig 1B). 
Mitchell discloses a storage bag having a detachable pocket (4) which meets the limitations of:
 	Claim 15: a pouch (pocket 4) or flap connected to a portion of the air bag and configured to enable placement of weight in or on said pouch or flap to weigh down the bag during use (pocket would be usable to store items which would also weigh down bag).  
 	Claim 16: said pouch or flap (4) is attached to the body of the bag.  
 	Claim 17: said pouch or flap(4) is attached to the bag  at or proximate an end thereof opposite the bag opening.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a detachable pocket on a bag as taught by Mitchell in the system of Andreasson to gain the benefit of storing additional items on the exterior of the bag as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746